PER CURIAM.
The public defender filed this appeal and motion to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant was charged by information with trafficking in cocaine in an amount of twenty-eight grams or more but less than two hundred grams and possession of cannabis in excess of twenty grams. He pled no contest to these charges and reserved his right to appeal the trial court’s denial of his motion to suppress evidence. We find no error in the trial court’s denial of appellant’s motion to suppress and accordingly we affirm his conviction. We grant the public defender’s motion to withdraw as counsel in this appeal.
However, the state points out in a notice of cross appeal that the appellant’s score of one hundred fifty-four points on the sentencing guidelines scoresheet places him in a sentencing category of four-and-one-half to five-and-one-half years. The trial court sentenced appellant to serve only a mandatory minimum term of three years pursuant to section 893.135(1), Florida Statutes (1985). Since the trial court’s sentence constituted a downward departure from the guidelines sentence it had the duty to state its reasons for departure in writing. Therefore we remand this case to the trial court for sentencing in compliance with the guidelines. See State v. Jackson, 478 So.2d 1054 (Fla.1985).
AFFIRMED, but REMANDED for re-sentencing.
HERSEY, C.J., and DELL and WALr DEN, JJ., concur.